FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D16-2235
                 _____________________________

AARON PIAZZA,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                    ___________________________

On appeal from the Circuit Court for Clay County.
John H. Skinner, Judge.

                          March 15, 2018


B.L. THOMAS, C.J.

     Appellant agreed to a negotiated plea and entered pleas of
guilty to two counts of possession of a firearm by a felon and one
count of grand theft of a firearm. The charges were based on the
following facts: Appellant, a felon, entered a gun store, where he
possessed one rifle, then possessed a handgun, then possessed
another rifle, and then stole the handgun he had previously
possessed. Originally charged with two counts of possession of a
firearm by a felon based on the two possessions of two rifles, the
trial court granted a motion to dismiss one of those counts.
Appellant then pled guilty to two separate charges based on his
possession of the rifle and theft of the firearm.
     Appellant now argues on appeal that he cannot be sentenced
for possession of a firearm by a felon and also for grand theft of a
firearm.

     The Florida Supreme Court has directly held that when a
criminal defendant agrees to a negotiated plea, he cannot raise a
claim based on double jeopardy:

    The general rule is that a plea of guilty and subsequent
    adjudication of guilt precludes a later double jeopardy
    attack on the conviction and sentence. United States v.
    Broce, 488 U.S. 563, 569 (1989)). There is an exception
    to this general rule when (a) the plea is a general plea as
    distinguished from a plea bargain; (b) the double
    jeopardy violation is apparent from the record; and
    (c) there is nothing in the record to indicate a waiver of
    the double jeopardy violation.

Novaton v. State, 634 So. 2d 607, 609 (Fla. 1994).

     Appellant’s argument is thus foreclosed under Novaton.
Appellant asserted a double jeopardy argument on one count and
was successful. Appellant then entered into a negotiated plea,
and accepted the benefits of the plea, thus waiving any further
argument based on double jeopardy. Appellant argues that,
because he is challenging the denial of a motion to dismiss filed
before he entered his plea, his double jeopardy argument is
preserved. However, “where [the appellant] entered into a
bargained plea with the State, we find that [the appellant]
waived any double jeopardy claim that may affect either his
convictions or his sentences . . . .” Id. (emphasis added); see also
Guynn v. State, 861 So. 2d 449, 450 (Fla. 1st DCA 2003) (rejecting
state and federal double-jeopardy claims as foreclosed under
Novaton, because appellant entered negotiated plea). Here, none
of the three factors required under Novaton are present that
would justify consideration of Appellant’s argument based on
double jeopardy.

    AFFIRMED.

WETHERELL and WINSOR, JJ., concur.


                                 2
               _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________

Andy Thomas, Public Defender, Jasmine Quintera Russell,
Assistant Public Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Trisha Meggs Pate,
Tallahassee Bureau Chief, Criminal Appeals, Robert Charles
Lee, Assistant Attorney General, Tallahassee, for Appellee.




                            3